Citation Nr: 0100770	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-21 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to additional compensation payable for an ex-
spouse. 

2.  Whether an overpayment of additional compensation for an 
ex-spouse has been properly created. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to August 
1943.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 19, 1999, decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that reduced the amount of the 
veteran's disability compensation payments due to the removal 
of his former spouse as a dependent.  The veteran and his 
wife had divorced on February 28, 1994.  On July 31, 1999, 
the Debt Management Center in St. Paul, Minnesota, notified 
the veteran that he owed VA $2,212.00 due to the reduction in 
his compensation benefits. 

The veteran's representative stated in September 2000 that if 
the validity of the overpayment was upheld, the veteran was 
requesting a waiver of recovery of the indebtedness.  This 
claim has not been adjudicated by the RO, and it is referred 
to the RO for appropriate action. 


REMAND

Appellate review of the veteran's claim of entitlement to 
additional compensation payable for an ex-spouse at this time 
would be premature.  The July 19, 1999, letter discussed 
above notified the veteran of his appellate rights and that 
he had a right to a hearing before RO personnel.  In a 
written statement dated July 23, 1999, the veteran requested 
that he be scheduled for a hearing before a local hearing 
officer.  The RO notified the veteran in an August 13, 1999, 
letter that a hearing would serve no purpose in his case.  
The veteran reiterated his desire for a hearing in his notice 
of disagreement dated August 19, 1999.

Upon request, a claimant is entitled to a hearing at any time 
on any issue involved in a claim within the purview of 
38 C.F.R. Part 3, subject to the limitations described in 
38 C.F.R. § 20.1304 with respect to hearings in claims which 
have been certified to the Board for appellate review.  The 
purpose of a hearing is to permit the claimant to introduce 
into the record, in person, any available evidence which he 
or she considers material and any arguments or contentions 
with respect to the facts and applicable law which he or she 
may consider pertinent.  38 C.F.R. § 3.103(c) (2000).  
Accordingly, on remand the veteran should be scheduled for an 
appropriate hearing.

As noted above, on July 31, 1999 the Debt Management Center 
in St. Paul, Minnesota, notified the veteran that he owed VA 
$2,212.00 due to the reduction in his compensation benefits.  
The veteran submitted a notice of disagreement to the RO with 
this decision on October 5, 1999.  The veteran is owed a 
statement of the case on the foregoing issue so that he may 
perfect an appeal if he continues to take issue with this 
claim.  See 38 C.F.R. §§ 19.29, 19.30, 19.31 (2000); see also 
38 U.S.C.A. § 7105(a), (d) (West 1991) ("Appellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 (1999); see 
also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) 
(38 U.S.C.A. § 7105 establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO before a claimant may secure appellate 
review by the Board.)  
 
Accordingly, this claim is REMANDED for the following:

1.  Schedule the veteran for a hearing 
before a local hearing officer at the RO.

2.  Readjudicate the veteran's claim of 
entitlement to additional compensation 
payable for an ex-spouse, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remain denied, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

3.  Prepare a statement of the case on 
the issue of whether an overpayment of 
additional compensation for an ex-spouse 
has been properly created.  Notify the 
veteran of the time limit within which he 
must respond in order to perfect an 
appeal of this claim to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


